DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The reply filed 6/22/22 amended claims 1,7,11,18,24, canceled claim 32, added knew claims 35-43.
					EXAMINER’S AMENDMENT 
CLAIM 33
	Change:
		From; The method as in claim 1…                      To; The method as in claim 18…
CLAIM 34
	Change:
		From; The method as in claim 1…	        To; The method as in claim 18…
		       
Allowable Subject Matter
Claims 1-31,33-43 allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT L DEBERADINIS whose telephone number is (571)272-2049. The examiner can normally be reached 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571 272 2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



August 25, 2022


/ROBERT L DEBERADINIS/Primary Examiner, Art Unit 2836